IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ZACHERY TURNER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0069

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 2, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Zachery Turner, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is dismissed as

untimely and as successive. See Fla. R. App. P. 9.141(d)(5); 9.141(d)(6)(C).

ROWE, RAY, and SWANSON, JJ., CONCUR.